McGILL, Justice
(dissenting).
It was not contended in the trial court that the two year statute of limitations was a bar to that portion of the suit which sought to quiet plaintiff’s title. The only contention is that the court erred in holding that this statute barred his action for damages. In the opinion of the writer the tort, or wrong, committed by defendant, was a continuing wrong. It continued from February 27, 1950, when plaintiff finished paying all the indebtedness due on the Hudson automobile and demanded title certificate therefor with release of the lien, until the filing of this suit on February 25, 1954, including February 25, 1952, as found by the jury, therefore all damages suffered by plaintiff by reason of such tort which accrued within two years from the date the suit was filed were not barred by the two ■year statute of limitations, and the trial court erred in holding that the statute was applicable to such damag'es. I therefore think that the judgment should be reversed and judgment here rendered for the $100 actual and $1,500 exemplary damages, as found by the jury.